Title: To John Adams from James Lovell, February 1778
From: Lovell, James
To: Adams, John


     
     York, February 1778. RC (Adams Papers). Believing that JA could receive yet another letter in addition to those of 8 and 10 Feb. (above), Lovell wrote to wish him a happy voyage and to give him “an idea of our intended Progress into Canada” by quoting resolutions passed by the congress on 22, 23, 24, and 28 Jan. and 2 Feb. To provide JA with an understanding of the kind of representation present in the congress, Lovell also included the results of a successful vote to postpone choice of a quartermaster general until new arrangements were made for that branch of the army.
     The postponement passed 4 to 3, two states being tied, and four, including Massachusetts, not having enough members present to have their vote counted. Lovell’s nay vote was the sole vote from his state. The voting is recorded in JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 10:104. Since Thomas Mifflin had resigned in early Nov. 1777 and Nathanael Greene was not appointed until 2 March, Lovell probably regarded a vote for postponement as irresponsible (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 9:874; 10:210).
    